Per Curiam,
This is an action in assumpsit by the appellant to recover from a number of property owners in the city of Allentown the amount of assessments against their properties for certain municipal improvements. It seeks to recover under the Act of April 4, 1907, P. L. 40. That *141act is not retroactive, as is clearly pointed out in Barnesboro Borough v. Speice, 40 Superior Ct. 609. The improvements for which the appellant sues were completed and the assessments made thereon prior to the passage of the act of 1907, and its provisions cannot, therefore, be invoked. The judgment for the defendants on their demurrer is affirmed.